Exhibit 10(a)
GE Stock Option Grant Agreement Dated March 4, 2010 for Jeffrey R. Immelt
Terms & Conditions as Amended April 18, 2011
 
 
1. Grant of Options. The Management Development and Compensation Committee of
the Board of Directors ("Committee") of the General Electric Company ("Company")
has granted 2 million (2,000,000) Options to Jeffrey R. Immelt ("Grantee") on
March 4, 2010 (“Grant Date”).  Each Option entitles the Grantee to purchase from
the Company one share of General Electric Company common stock, par value $0.06
per share, at  $16.11 (“Option Exercise Price”) in accordance with the terms of
this Grant as subsequently modified on April 18, 2011, the GE 2007 Long Term
Incentive Plan ("Plan"), and any rules and procedures adopted by the Committee.
2. Exercisability and Expiration Date. Options shall become exercisable only at
and after March 4, 2015 (“Exercisable Date”), and shall expire on March 4, 2020
(“Expiration Date”), except as follows, and in each case, subject to achievement
of the performance goals set forth in paragraph 2f. below:
      a. Employment Termination Due to Death. If the Grantee's employment with
the Company or any of its affiliates terminates as a result of the Grantee's
death, then any unexercisable Options shall become immediately exercisable, and
any unexercised Options shall expire on the Expiration Date.
      b. Employment Termination Due to Transfer of Business to Successor
Employer. If the Grantee's employment with the Company or any of its affiliates
terminates as a result of employment by a successor employer to which the
Company has transferred a business operation, then any unexercisable Options
shall become immediately exercisable, and any unexercised Options shall expire 5
years after termination of employment or on the Expiration Date, whichever date
occurs first.
      c. Employment Termination Less Than One Year After Grant Date. If the
Grantee's employment with the Company or any of its affiliates terminates for
any reason other than death or due to transfer to a successor employer before
the first anniversary of the Grant Date, then all unexercised Options, whether
or not exercisable on the date of termination, shall immediately expire upon
such termination.
      d. Employment Termination More Than One Year After Grant Date. If, on or
after the first anniversary of the Grant Date, the Grantee's employment with the
Company or any of its affiliates terminates as a result of any of the reasons
set forth below, or the Grantee becomes eligible to retire, each as defined,
then the Exercisable Dates and Expiration Date shall be automatically adjusted
as provided below (subject to any rules adopted by the Committee):
            (i) Termination for Retirement or Total Disability. If (a) the
Grantee becomes eligible for Optional Retirement at or after age 60 under the
U.S. GE Pension Plan, or (b) the Grantee is not a participant in the U.S. GE
Pension Plan and becomes eligible to retire under another retirement plan or
program of the Company or any of its affiliates on or after Grantee has attained
age 60 and accumulated 5 or more years of combined service with the Company and
any of its affiliates, or (c) the Grantee's employment with the Company or any
of its affiliates terminates as a result of a total disability, i.e., the
inability to perform any job for which the Grantee is reasonably suited by means
of education, training or experience, then any unexercisable Options shall
become immediately exercisable, and any unexercised Options shall expire on the
Expiration Date.

 
 

--------------------------------------------------------------------------------

 

            (ii) Voluntary Termination or Termination for Cause. If the
Grantee's employment with the Company or any of its affiliates terminates as a
result of voluntary termination or termination for cause, then all unexercised
Options, whether or not exercisable on the date of termination, shall
immediately expire.
            (iii) Termination for Layoff or Plant Closing. If the Grantee's
employment with the Company or any of its affiliates terminates as a result of a
layoff or plant closing (without regard to any period of protected service),
each as defined in the Company's U.S. Layoff Benefit Plan, then Options
scheduled to become exercisable at or before the end of the second calendar year
following the year in which employment terminates become immediately exercisable
and any unexercised Options shall expire at the end of second calendar year
following the year in which employment terminates or on the Expiration Date,
whichever occurs first.
            (iv) Termination Due to Other Reasons. If the Grantee's employment
with the Company or any of its affiliates terminates for any other reason, and
the Grantee and the Company have not entered into a written separation agreement
explicitly providing otherwise in accordance with rules and procedures adopted
by the Committee, then no unexercisable Options shall become exercisable and any
unexercised Options which are exercisable on the date of termination shall
expire 3 months after such termination or on the Expiration Date, whichever date
occurs first.
      e. Affiliate. For purposes of this Grant, "affiliate" shall mean (i) any
entity that, directly or indirectly, is owned 50% or more by the Company and
thereby deemed under its control and (ii) any entity in which the Company has a
significant equity interest as determined by the Committee. Transfer of
employment among the Company and any of its affiliates is not a termination of
employment for purposes of this Grant.
      f. Performance Goals. One million Options shall only become exercisable on
or after the Exercisable Date in accordance with the terms of this Grant if the
Company’s Average Annual Total Shareowner % Return (“TSR”) is equal to or
exceeds the Average Annual Total Shareowner % Return for the S&P 500 companies
(“S&P 500 TSR”) for the 4-year period January 1, 2011 to December 31, 2014.  The
remaining one million Options shall only become exercisable on or after the
Exercisable Date in accordance with the terms of this Grant if the Company’s
cumulative Industrial Cash Flow from Operating Activities (“Industrial CFOA”),
adjusted to exclude the effects of unusual events, is equal to or exceeds $55
billion for the 4-year period of January 1, 2011 to December 31,
2014.  Measurement of TSR and Industrial CFOA shall be determined in accordance
with the customary accounting and financial reporting practices utilized by the
Company according to Generally Accepted Accounting Principles (GAAP).  Any
Options that do not become exercisable in accordance with this paragraph 2f.
shall be immediately cancelled notwithstanding any other terms of this Grant,
including paragraph 2. herein, to the contrary.
3. Method of Exercise
      a. Notice and Manner of Exercise. The Grantee may exercise some or all of
the Options then exercisable by giving the Company notice of the number of
Options to be exercised either in writing or by such other means as shall be
acceptable to the Company. At or before issuance by the Company of the shares to
the Grantee pursuant to the Option exercise, the Grantee shall make payment of
the Option Exercise Price in U.S. funds, or the equivalent thereof acceptable to
the Company, at the office of the Comptroller of the Company, or such other
place as may be mutually acceptable to the Company and the Grantee.

 
 

--------------------------------------------------------------------------------

 

      b. Withholding Tax. Upon the exercise of any Option, the Grantee shall pay
to or reimburse the Company for any federal, state, local or foreign taxes
required to be withheld and paid over by it, at such time and upon such terms
and conditions as the Company may prescribe.
      c. Delivery. Upon the receipt of all required payments from the Grantee,
the Company thereupon shall, without additional expense to the Grantee (other
than any transfer or issue taxes if the Company so elects), deliver to the
Grantee by mail or otherwise at such place as the Grantee may request a
certificate or certificates for such shares, provided however, that the date of
issuance or delivery may be postponed by the Company for such period as may be
required for it with reasonable diligence to comply with any applicable listing
requirements of any national securities exchange and requirements under any law
or regulation applicable to the issuance or transfer of such shares.
4. Alteration/Termination. The Company shall have the right at any time in its
sole discretion to amend, alter, suspend, discontinue or terminate any Options
without the consent of the Grantee. Also, the Options shall be null and void to
the extent the grant of Options or exercise thereof is prohibited under the laws
of the country of residence of the Grantee.
5. Plan Terms. All terms used in this Grant have the same meaning as given such
terms in the Plan, a copy of which will be furnished upon request.
6. Entire Agreement. This Grant, the Plan, and the rules and procedures adopted
by the Committee, contain all of the provisions applicable to the Options and no
other statements, documents or practices may modify, waive or alter such
provisions unless expressly set forth in writing, signed by an authorized
Officer of the Company and delivered to the Grantee.
 
 
This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended.

 
 

--------------------------------------------------------------------------------

 
